     Case 2:19-cv-02333-WBS-EFB Document 10 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN LEE FOSTER,                                 No. 2:19-cv-2333-WBS-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    SGT. SMOLICH, et al.,
15                        Defendants.
16

17          This civil rights action was closed on July 6, 2020, for the reasons set forth in the court’s

18   April 7, 2020 screening order. ECF Nos. 5, 7. On January 14, 2021, plaintiff filed a letter to the

19   Clerk of the Court. ECF No. 9. The court takes no action on plaintiff’s filing as this case is now

20   closed. Plaintiff is hereby informed that the court will not respond to future filings in this action

21   that are not authorized by the Federal Rules of Civil Procedure or the Federal Rules of Appellate

22   Procedure.

23          So ordered.

24   Dated: January 19, 2021.

25

26

27

28
